DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	      Information Disclosure Statement 
2.	The information disclosure statement (DS) submitted on 5/13/22, the information disclosure statement was considered by instilling the PTO Form 1449.
Response to Amendment
3. 	Applicant s amendment filed on 5/2/22 has been entered and made of record. 
Claims  1-20, are pending in the application. 
Response to Argument
4. 	Applicant's arguments, see page 6 – 11, of the remarks, filed 5/2/22 , with respect to claims 1- 20 have been fully considered and are persuasive. The rejection of claims 1-20, under 101, Claims 1, 2, 4,7-9, 11, 14- 16, 18 102(a)(1) and  3, 5, 6, 10,12-13,17,19 -20  under 103  has been withdrawn. Applicant's arguments see page 5 - 7 , of the remarks, filed 5/2/22 , with respect to the rejection  under 101, 102 and 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Allowable Subject Mater
5. 	The following is an examiner’s statement of reasons for allowance:
Claims 1- 20 are allowed.
In response to applicant's amendment to independent claims 1, 9 and 16 has been amended to overcome 101 rejection . The limitations added to claims 1, 9 and 16  are  directed to generating an estimate scope of the repair for the property including data based on the annotation data and  transmitting the generated estimate scope of repair to one or more parties. Therefore, the rejection for 101 has been withdrawn and additional searches do not find prior art of record(s). Therefore, claims 1-20, are now allowed. The prior art of record Pershing  teaches  generating a report includes labeling one or more views of the 3D  model with annotations that are readable to a human user. Some 3D models include a large number of Small roof details, such as dormers or other sections, such that applying uniformly sized, oriented, and positioned labels to roof section views results in a visually cluttered diagram.  Neither Pershing  nor any  other reference does not teach generating an estimate scope of the repair for the property including data based on the annotation data and  transmitting the generated estimate scope of repair to one or more parties. Therefore, claims 1-20, are now allowed.
Claims 2 – 8, are dependent upon claim 1.
Claims 10-15, are dependent upon claim 9.
Claims 17- 20, are dependent upon claim 16.

6.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.












Contact information
7. 	Any inquiry concerning this communication or earlier communications from the examiner should he directed to SHEELA C CHAVVAN whose telephone number is (571)272-7446, The examiner can normally be reached on M- F 8 am -5,00 pm Flexing . If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Chan Park can be reached on 571-272-7409, The fax phone number tor the organization where this application or proceeding is assigned is 571 - 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status Information for published applications may be obtained from either Private PAIR or Public PAIR. Status Information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http palr-directuspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBG) at 888-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000. 
/SHEELA C CHAWAN/
 Primary Examiner, Art Unit 2669